Citation Nr: 1731452	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an autoimmune syndrome, to include as secondary to service-connected alopecia and pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1974.  

This matter was originally before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.  

The Veteran testified before the undersigned in a January 2012 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded the claim on appeal in April 2012, May 2014 and July 2016 for further development of the record. Specifically, in the July 2016 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed autoimmune syndrome. The Veteran underwent VA examination in August 2016 and the physician opined as to the nature and etiology of the Veteran's claimed autoimmune syndrome. 

Thus, VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.




FINDING OF FACT

The weight of the competent evidence is against a finding that the Veteran has an autoimmune liver disorder.


CONCLUSION OF LAW

The criteria for service connection for an autoimmune syndrome have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims that he has an autoimmune syndrome that onset due to his service-connected alopecia. The Veteran was treated in service for alopecia and pseudofolliculitis several times during service. Service treatment records do not document complaints of, treatment for or diagnosis of an autoimmune syndrome. During his July 1974 pre-separation physical examination, no immune disorders or symptoms were noted, other than treatment for acne keloidalis and pseudofolliculitis barbae. 

Private treatment records dated January, April and November 2006 document lab findings that are negative for suggestion of an autoimmune hepatitis. 

A March 2008 VA treatment record reflects a prior medical history of "autoimmune syndrome/borderline lupus" and "history of liver disease since 2006, questionable autoimmune related."

The April 2011 Report of VA skin diseases examination documents, in pertinent part, that review of medical records for the past ten years show that the Veteran  had an inconsistent pattern of low to absent ANA (antinuclear antibody) positivity without any definitive diagnosis of lupus or any autoimmune condition. The physician explained that random low level elevations on ANA were common and by themselves lack any clinical significance. The examiner concluded that there was no current evidence to support a conclusion that the Veteran had an autoimmune disease of any significance. 

A corresponding April 2011 Report of VA liver, gall bladder and pancreas examination documents that the Veteran had no current liver damage caused by or a result of military service. The examiner explained that testing and examination were normal.

In April 2012, a VA examiner found that the Veteran does not have an autoimmune syndrome. The physician explained that the Veteran has never been treated for primary biliary cirrhosis or autoimmune hepatitis and multiple liver function tests have never shown the characteristic elevations of bilirubin and alkaline phosphatase. The physician also noted that the Veteran has had multiple test for mitochondrial antibody (the marker of primary biliary cirrhosis) and most of the tests have been normal; however, the physician did acknowledge that one or more test have shown low elevations. 

A hepatitis, cirrhosis and other liver conditions disability benefits questionnaire (DBQ) completed by the Veteran's treating physician in June 2015 documents diagnoses of autoimmune hepatitis and primary biliary cirrhosis. The physician reported the following laboratory studies had been performed: AST (result: 30); ALT (result: 41); and, creatinine (result: 1.36). The physician also reported a liver biopsy had been performed in 2005; however, the results of the biopsy were not provided.  

The August 2016 Report of VA examination documents that the Veteran does not have diagnosed liver condition. The physician noted extensive review of the medical evidence of record. The physician documented all laboratory studies that had been performed, all of which were within normal limits. The physician concluded that the Veteran did not have a liver condition/autoimmune condition, explaining that there was not enough objective clinical evidence to make the diagnosis.  Noting the DBQ completed by the Veteran's treating physician in June 2015 that documented diagnoses of autoimmune hepatitis and primary biliary cirrhosis, the physician explained that the treating physician did not provide the evidence to support the diagnoses. 

The claim of service connection for an autoimmune syndrome must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The most probative evidence establishes that the Veteran does not currently have an autoimmune syndrome. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that he had experienced random low level elevations on ANA, the examiner explained that random low level elevations on ANA were common and by themselves lack any clinical significance (See April 2011 Report of VA skin diseases examination). Further, the Veteran has never been treated for primary biliary cirrhosis or autoimmune hepatitis; multiple liver function tests have never shown the characteristic elevations of bilirubin and alkaline phosphatase; and, the Veteran has had multiple test for mitochondrial antibody (the marker of primary biliary cirrhosis), most of which have been normal (See April 2012 Report of VA examination). The examiner observed that "THERE IS NO AUTOIMMUNE DISORDER VERIFIED." (capitalized in original).

The hepatitis, cirrhosis and other liver conditions DBQ completed by the Veteran's treating physician in June 2015 documents diagnoses of autoimmune hepatitis and primary biliary cirrhosis. However, the VA physician in August 2016 explained that the evidence to support such diagnoses was not provided.

The most probative evidence establishes that the Veteran does not currently have an autoimmune syndrome. Without a current disability, service connection is not warranted. Brammer v. Derwinski, 3 Vet. App. at 225 (1992).

The only other evidence supporting this claim are the various general lay assertions. The Veteran is not competent to establish that he has a current autoimmune syndrome. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current autoimmune syndrome. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, this claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)






 
ORDER

Service connection for an autoimmune syndrome is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


